                                         Case 3:19-cv-00449-EMC Document 21-1 Filed 03/28/19 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CRISTINA BALAN,                                     Case No.: 19-cv-00449-EMC
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     TESLA MOTORS INC.,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 3/28/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                    copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14                depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                    interoffice delivery receptacle located in the Clerk’s office.
                                  15

                                  16
                                        Cristina Balan
                                  17    4698 Arbors Circle
                                        Mukiteo, WA 98275
                                  18
                                  19
                                       Dated: 3/28/2019
                                  20

                                  21                                                     Susan Y. Soong
                                                                                         Clerk, United States District Court
                                  22

                                  23                                                     By: Leni Doyle-Hickman, Deputy Clerk to
                                  24                                                     the Honorable Edward M. Chen

                                  25

                                  26
                                  27

                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
